DETAILED ACTION
This Office Action is in response to the application as originally filed on 04/26/2021. The detail office action to the pending claims 1-6 is as shown below.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Information Disclosure Statement
The information disclosure statements filed on May 31, 2017, has been acknowledged and considered by the examiner. Initialed copies of the PTO-1449 are included in this correspondence.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over US9009775 to Ko et al. (“Ko”) in view of US20160218823 to Baek et al. (“Baek”) further in view of US20110228865 to Park et al. (“Park”)  (The comments in parentheses apply to the prior art document/s)


 an apparatus for and a method of generating broadcast signal frame (see Col. 1, lines 15-20 and Col. 2, lines 49-54 of Ko), comprising: a combiner configured to generate a multiplexed signal by combining a base layer signal and an enhanced layer signal at different power levels (see Col. 67, lines 58 – Col. 68, line 6 and Col. 36, lines 50-65, where Ko discusses both a base layer data and an enhancement layer data can be transmitted by using a single PLP and thus a mux may be further included in from of the BICM module. The a base layer signal and the enhancement signal may be combined, thereby the two layers are intermixed with one another and processed with interleaving; and the two signals may also be designed to have different power levels); a time interleaver (a time interleaver, in Fig. 13) configured to generate a time-interleaved signal by performing interleaving that is applied to both the core layer signal and the enhanced layer signal (the base layer and the enhancement layer may be coupled (or combined) by the time interleaver, thereby being processed with interleaving while the two layers are intermixed with one another (see Col. 68, lines 3-6 of Ko).; and a frame builder (a frame builder, in Fig. 42) configured to generate a broadcast signal frame including a preamble for signaling (generates a broadcast signal frame including a preamble for signaling (see Col. 68, lines 40-45), size information of Physical Layer Pipes (PLPs) (size information, (see Col. 69, 25-30)) and time interleaver information shared by the core layer signal and the enhanced layer signal (see the deinterlaver, at the receiving devices, uses the time interleaver information included to perform time deinterleaving so as to divide the PLP into base layer data and enhancement layer data and to reposition each data type within the time domain (see Col. 68, lines 15-25), wherein the preamble includes a PLP identification information for identifying the Physical Layer Pipes (PLPs) (The PLP ID field is assigned which indicate an identifier identifying a PLP (Col. 75, lines 35-40). and a layer identification information for identifying layers corresponding to division of 
While teaching a power normalization process for transmitting the core and enhancement layer signals so that the receiver end may separate (or divide) the input signals and recover the separated signals accordingly (see Col. 36, lines 60-65), the subject matter of claims 1 and 6 differs from Ko in that Ko does not explicitly disclose limitations: an injection level controller configured to generate a power-reduced enhanced layer signal by reducing power of an enhanced layer signal; and a power normalizer configured to reduce power of the multiplexed signal to a power level corresponding to the core layer signal, as recited. However, Baek teaches, in the same field of endeavor, the feature: a power normalizer (a power-normalization module in Fig. 64) configured to reduce power of the multiplexed signal to a power level corresponding to the core layer signal (perform power normalization of combined upper layer (core layer) and the baseline layer (enhancement layer) thereby adjust the power ratio of the enhanced layer to the core layer (Para [0623]-[0624], Fig. 64). Ko and Baek are analogous art because they are from the same field of communication. Before the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate the claim feature taught by Baek in the system of Ko in order to adjust a power ratio of the enhanced layer to the core layer, and thereby the power ratio is reduced such that output transmission energy can have a desired bit rate. The subject matter of claims 1 and 6 differs from Ko in view of Baek in that Ko in view of Baek does not explicitly disclose the limitation: an injection level controller configured to generate a power-reduced enhanced layer signal by reducing power of an enhanced layer signal, as recited. However, Park teaches, in the same technical field, the feature: an injection level controller (e.g. Injection level controller of Figs. 3, 5) configured to generate a power-reduced enhanced layer signal by 

RE claim 2, Ko disclose the apparatus of claim 1, wherein the size information is generated based on the number of data cells allocated to a corresponding PLP (e.g. Ko, Col. 32, lines 50-65:  generated based on the number of data cells allocated to the PLP).
 
RE claim 3, Ko disclose the apparatus of claim 2, wherein the size information is included for every Physical Layer Pipe inside of a NUM_PLP loop (e.g. Ko , Fig. 46 and further described in the corresponding paragraph passages: in between the PLP START field and the PLP field (i.e. inside of a NUM_PLP loop) are included the L1-pre-

RE claim 5, Ko disclose the apparatus of claim 1, wherein the broadcast signal frame includes a bootstrap (e.g. Ko, col. 59, lines 50-65 and Fig. 36: includes a bootstrap); the preamble (see Col 68, lines 40-45: includes the preamble); and 45a payload corresponding to the time-interleaved signal (e.g. Ko, Fig. 41 and Col. 72, lines 60-65: generates a PLP PAYLOAD TYPE information which indicates the type of payload data carried by the PLP).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of Reference Cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU TADESE whose telephone number is (571)272-2478. The examiner can normally be reached Monday - Friday (9 - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERHANU TADESE/Primary Examiner, Art Unit 2632